MR. JUSTICE WEBER,
dissenting:
I concur in the foregoing dissent of Mr. Justice Gulbrandson.
The code section relating to the revocation of driving privileges for habitual traffic offenders is presently contained in Sections 61-11-201 to -215. This was enacted as Chapter No. 362 in the 1974 Legislative Session. As enacted, the title stated that it was an act relating to habitual traffic offenders providing for a system of conviction points leading to revocation of driving privileges. As appears from a review of the Act, the essential element is that it affords a means of taking away the license to drive of a person who has demonstrated his apparent indifference for the safety and welfare of others and his disrespect for the laws of Montana and disregard of the orders of *504courts. See Section 61-11-202, MCA, for the legislative intent. I believe it is readily possible to give effect to the Act by taking away a driver’s license without contradicting the other penalties provided in Section 61-12-601 and 61-8-401, MCA. I agree with Justice Gulbrandson in noting that the Act does not suggest any reason why the indifference of a driver to the safety and welfare of others is any different for a minor offender than for an adult. In fact, a minor indicates a greater disregard and disrespect for the laws of the state when he consumes alcohol, which is illegal for a person his age, and therefore more accurately fits within the group of persons whom the Legislature intended to control.
The defendant pleaded guilty to DUI (Section 61-8-401, MCA) in justice court while 16 years of age. Under Section 61-11-203, MCA, “conviction” includes a finding of guilt by duly constituted judicial authority as a result of a plea of guilty. It clearly appears that the 16-year-old’s plea of guilty constitutes such a conviction. I would therefore conclude that there is a basis under these statutes for the determination by the court whether the defendant was a habitual traffic offender who should be required to surrender his driver’s license. I would therefore reverse the Order of the District Court.
MR. CHIEF JUSTICE TURNAGE, concurs in the foregoing dissents of MR. JUSTICE GULBRANDSON and MR. JUSTICE WEBER.